 



     
Exhibit 10.78
  Page 1 of 10

Exhibit 10.78

PAC-WEST TELECOMM, INC. 1999 STOCK INCENTIVE PLAN

NOTICE OF PERFORMANCE UNIT AWARD

Grantee’s Name and Address: Henry Carabelli
3361 Willowbrook Circle
Stockton, CA 95219

You (the “Grantee”) have been granted a performance unit award (the “Award”),
subject to the terms and conditions of this Notice of Performance Unit Award
(the “Notice”), the Pac-West Telecomm, Inc. 1999 Stock Incentive Plan, as
amended from time to time (the “Plan”) and the Performance Unit Award Agreement
(the “Agreement”) attached hereto, as follows. Unless otherwise defined herein,
the terms defined in the Plan shall have the same defined meanings in this
Notice.

Award Number 99-1220

Date of Award December 29, 2003

Total Number of Performance
Units Awarded (the “Units”) 400,000

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Units shall vest in accordance with
the following schedule:

200,000 Units shall vest on June 30, 2007.

200,000 Units shall vest on June 30, 2008. Notwithstanding the foregoing, in the
event the “Monthly Average Fair Market Value” (as defined below) of the
Company’s Common Stock is greater than or equal to $3.00 per Share for a period
of six consecutive calendar months commencing on or after January 1, 2004, the
200,000 Units scheduled to vest on June 30, 2008 shall vest on the last day of
such six consecutive calendar month period, regardless of whether such date is a
date on which Shares are traded. If the Monthly Average Fair Market Value of the
Company’s Common Stock is less than $3.00 per Share for any single calendar
month before attaining a period of six consecutive calendar months where the
Monthly Average Fair Market Value of the Company’s Common Stock is greater than
or equal to $3.00 per Share, then the measurement of a new six-month period
shall start with the next calendar month.

“Monthly Average Fair Market Value” is defined as the sum of the Fair Market
Value of the Company’s Common Stock for each trading day during a calendar month
divided by the total number of trading days in such calendar month.

“Fair Market Value” is defined, as of any date, the value of Company’s Common
Stock determined as follows:

(i) If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The Nasdaq National Market
or The Nasdaq SmallCap Market of

 



--------------------------------------------------------------------------------



 



     
Exhibit 10.78
  Page 2 of 10

The Nasdaq Stock Market, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the Common Stock is listed (as determined
by the Administrator) on the date of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.

For example, assume the Monthly Average Fair Market Value is greater than or
equal to $3.00 per Share for January and February of 2004 but for March 2004 the
Monthly Average Fair Market Value falls below $3.00 per Share. The measurement
period which began on January 1, 2004 would stop on March 31, 2004 and the
performance measure would not be satisfied. Assume the Monthly Average Fair
Market Value is again greater than or equal to $3.00 per Share for April 2004.
If the Monthly Average Fair Market Value is greater than or equal to $3.00 per
Share for six consecutive calendar months beginning with April 2004 and ending
with September 2004, the 200,000 Units scheduled to vest on June 30, 2008 would
instead vest on September 30, 2004.

In the event of the Grantee’s change in status from Employee to Consultant or
from an Employee whose customary employment is 20 hours or more per week to an
Employee whose customary employment is fewer than 20 hours per week, vesting of
the Units shall continue only to the extent determined by the Administrator.

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Grantee would become vested in a fraction of a Unit, such Unit
shall not vest until the Grantee becomes vested in the entire Unit. In the event
of a Corporate Transaction, all Units subject to the Award shall automatically
become fully vested, immediately prior to the specified effective date of such
Corporate Transaction.

Vesting shall cease upon the date of termination of the Grantee’s Continuous
Service for any reason, including death or Disability. In the event the
Grantee’s Continuous Service is terminated for any reason, including death or
Disability, any unvested Units held by the Grantee immediately following such
termination of Continuous Service shall be deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of such Units and
shall have all rights and interest in or related thereto without further action
by the Grantee.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

Pac-West Telecomm, Inc.,
a California corporation

By: /s/ Samuel A. Plum

 



--------------------------------------------------------------------------------



 



     
Exhibit 10.78
  Page 3 of 10

Title: Chairman of the Compensation
Committee

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Section 9 of the Agreement. The Grantee further agrees to notify
the Company upon any change in the residence address indicated in this Notice.

The Grantee acknowledges that, to the extent the vesting of any Units occurs
during a “blackout period” of the Company wherein certain Employees are
precluded from selling Shares, the receipt of the corresponding Shares issuable
pursuant to this Notice and the Agreement may be automatically deferred in
accordance with Section 4(a) of the Agreement. The Grantee further acknowledges
that the Grantee may voluntarily elect to defer the receipt of Shares issuable
pursuant to this Notice and Agreement in accordance with Section 4(b) of the
Agreement.

Dated: January 14, 2004              Signed: /s/ Henry R. Carabelli

Award Number: 99-1220

PAC-WEST TELECOMM, INC. 1999 STOCK INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT



  1.   Issuance of Units. Pac-West Telecomm, Inc., a California corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Performance Unit Award (the “Notice”), the Total Number of Performance Units
Awarded set forth in the Notice (the “Units”), subject to the Notice, this
Performance Unit Award Agreement (the “Agreement”) and the terms and provisions
of the Company’s 1999 Stock Incentive Plan, as amended from time to time (the
“Plan”), which is incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Agreement.     2.   Transfer Restrictions. The Units may not be transferred
in any manner other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, the Grantee may

 



--------------------------------------------------------------------------------



 



     
Exhibit 10.78
  Page 4 of 10



      designate a member of the Grantee’s Immediate Family as a beneficiary of
the Units in the event of the Grantee’s death on the beneficiary designation
form attached hereto as Exhibit A. The terms of this Agreement shall be binding
upon the executors, administrators, heirs, successors and transferees of the
Grantee.     3.   Conversion of Units and Issuance of Shares. Subject to any
deferral under Section 4 of this Agreement, upon each vesting date, one share of
Common Stock shall be issuable for each Unit that vests on such date (the
“Shares”), subject to the terms and provisions of the Plan and this Agreement.
Thereafter, the Company will transfer such Shares to the Grantee upon
satisfaction of any required tax or other withholding obligations. Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share.     4.   Deferral of Receipt of
Shares.



  a.   Automatic Deferral Due to Blackout Period. Subject to Section 6 of this
Agreement, to the extent the vesting of any Units occurs during a “blackout
period” of the Company wherein certain Employees are precluded from selling
Shares, the receipt of the corresponding Shares issuable pursuant to this
Agreement shall be deferred, provided, however, that the receipt of such Shares
shall not be deferred if such Shares are specifically covered by a Rule 10b5-1
trading plan of the Grantee which causes such Shares to be exempt from any
applicable blackout period then in effect. In the event the receipt of any
Shares is deferred due to the existence of a regularly scheduled blackout
period, such Shares shall be issued to the Grantee on the first day following
the termination of such regularly scheduled blackout period. In the event the
receipt of any Shares is deferred due to the existence of a special blackout
period, such Shares shall be issued to the Grantee on the first day following
the termination of such special blackout period as determined by the Board.
Notwithstanding the foregoing, deferred Shares shall be issued promptly to the
Grantee prior to the termination of the blackout period in the event the Grantee
ceases to be subject to the blackout period. The Grantee hereby represents that
he or she understands the effect of any such deferral under relevant federal,
state and local tax laws.     b.   Voluntary Deferral by the Grantee. Subject to
Section 6 of this Agreement, the Grantee may elect to defer the receipt of any
Shares issuable pursuant to this Agreement by submitting to the Company an
election to defer such receipt. In the event the Grantee intends to defer the
receipt of any Shares, the Grantee shall submit to the Administrator a proposed
deferral election form at least two weeks in advance of the date of the proposed
election to defer. The Administrator shall determine whether the proposed
election to defer will be effective for tax purposes and under Applicable Law.
In the event the Administrator determines that the proposed election to defer
will be effective for tax purposes and under Applicable Law, the proposed
election will become effective upon the Administrator’s acceptance of the
election with such changes to the election as the Administrator deems necessary
or appropriate.



  5.   Right to Shares. The Grantee shall not have any right in, to or with
respect to any of the Shares (including any voting rights or rights with respect
to dividends paid on the Common Stock) issuable under the Award until the Award
is settled by the issuance of such Shares to the Grantee.     6.   Taxes.



  a.   Generally. The Grantee is ultimately liable and responsible for all taxes
owed by the Grantee in connection with the Award, regardless of any action the
Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in

 



--------------------------------------------------------------------------------



 



     
Exhibit 10.78
  Page 5 of 10



      connection with the grant or vesting of the Award or the subsequent sale
of Shares issuable pursuant to the Award. The Company and its Related Entities
do not commit and are under no obligation to structure the Award to reduce or
eliminate the Grantee’s tax liability. As a condition and term of this Award, no
election under Section 83(b) of the Code may be made by the Grantee or any other
person with respect to all or any portion of the Award.     b.   Payment of
Withholding Taxes. Prior to any event in connection with the Award (e.g.,
vesting) that the Company determines may result in any tax withholding
obligation, whether federal, state or local, including any employment tax
obligation (the “Tax Withholding Obligation”), the Grantee must arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. In addition, the Grantee must arrange for the
satisfaction of the minimum amount of any applicable Tax Withholding Obligations
that arise in connection with the Award regardless of any deferral pursuant to
Section 4 of this Agreement.



  i.   By Sale of Shares. Unless the Grantee determines (or is required) to
satisfy the Tax Withholding Obligation by some other means in accordance with
clause (ii) below, the Grantee’s acceptance of this Award constitutes the
Grantee’s instruction and authorization to the Company and any brokerage firm
determined acceptable to the Company for such purpose to sell on the Grantee’s
behalf a whole number of Shares from those Shares issuable to the Grantee as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the minimum applicable Tax Withholding Obligation. Such Shares will be
sold on the day such Tax Withholding Obligation arises (e.g., a vesting date) or
as soon thereafter as practicable. The Grantee will be responsible for all
broker’s fees and other costs of sale, and the Grantee agrees to indemnify and
hold the Company harmless from any losses, costs, damages, or expenses relating
to any such sale. To the extent the proceeds of such sale exceed the Grantee’s
minimum Tax Withholding Obligation, the Company agrees to pay such excess in
cash to the Grantee. The Grantee acknowledges that the Company or its designee
is under no obligation to arrange for such sale at any particular price, and
that the proceeds of any such sale may not be sufficient to satisfy the
Grantee’s minimum Tax Withholding Obligation. Accordingly, the Grantee agrees to
pay to the Company or any Related Entity as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of Shares described above.



  ii.   By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days before any Tax Withholding Obligation arises (e.g., a vesting
date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the
Administrator. In addition, in the event of a deferral pursuant to Section 4 of
this Agreement, the Grantee must arrange for the satisfaction of the minimum
amount of any applicable Tax Withholding Obligations in accordance with this
Section 6(b)(ii).



  c.   Right to Retain Shares. The Company may refuse to issue any Shares to the
Grantee until the Grantee satisfies the Tax Withholding Obligation. To the
maximum extent permitted by law, the Company has the right to retain without
notice from Shares

 



--------------------------------------------------------------------------------



 



     
Exhibit 10.78
  Page 6 of 10



      issuable under the Award or from salary or other amounts payable to the
Grantee, Shares or cash having a value sufficient to satisfy the Tax Withholding
Obligation.



  7.   Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties;
provided, however, that the arbitration provisions of Section 9 of this
Agreement shall be governed by the Federal Arbitration Act. Should any provision
of the Notice or this Agreement be determined to be illegal or unenforceable,
the other provisions shall nevertheless remain effective and shall remain
enforceable.     8.   Headings. The captions used in this Agreement are inserted
for convenience and shall not be deemed a part of this Agreement for
construction or interpretation.     9.   Dispute Resolution. The provisions of
this Section 9 shall be the exclusive means of resolving disputes arising out of
or relating to the Notice, the Plan and this Agreement. The Company, the
Grantee, and the Grantee’s assignees (the “parties”) shall attempt in good faith
to resolve any disputes arising out of or relating to the Notice, the Plan and
this Agreement by negotiation between individuals who have authority to settle
the controversy. Negotiations shall be commenced by either party by notice of a
written statement of the party’s position and the name and title of the
individual who will represent the party. Within thirty (30) days of the written
notification, the parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the parties agree
that, to the fullest extent permitted by law, any claim, controversy or dispute
arising out of or relating to the Notice, the Plan or this Agreement shall be
resolved by final and binding arbitration. Except as specifically provided
herein, any arbitration proceeding shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“the AAA Rules”). A neutral and impartial arbitrator
shall be chosen by mutual agreement of the parties; however, if the parties are
unable to agree upon an arbitrator within a reasonable period of time, then a
neutral and impartial arbitrator shall be appointed in accordance with the
arbitrator nomination and selection procedure set forth in the AAA Rules. The
arbitrator shall prepare a written decision containing the essential findings
and conclusions on which the award is based, unless waived by mutual agreement
of the parties. The arbitrator shall apply the same substantive law, with the
same statutes of limitations and same remedies, that would apply if the claim
were brought in a court of law. Any party may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Otherwise,
no party shall initiate or prosecute any lawsuit of a claim in any way related
to any arbitrable claim. THE PARTIES UNDERSTAND AND AGREE THAT THIS AGREEMENT
CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR
CONTROVERSIES COVERED BY THIS AGREEMENT. THE PARTIES AGREE THAT NONE OF THOSE
CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL. All arbitration
hearings under this Agreement shall be conducted in Stockton, California, unless
otherwise agreed by the parties. The parties’ obligations under this Agreement
shall survive the termination of the Grantee’s Continuous Service and the
expiration of this Agreement.     10.   Notices. Any notice required or
permitted hereunder shall be given in writing and shall be

 



--------------------------------------------------------------------------------



 



     
Exhibit 10.78
  Page 7 of 10



      deemed effectively given upon personal delivery, upon deposit for delivery
by an internationally recognized express mail courier service or upon deposit in
the United States mail by certified mail (if the parties are within the United
States), with postage and fees prepaid, addressed to the other party at its
address as shown in these instruments, or to such other address as such party
may designate in writing from time to time to the other party.     11.  
Adjustment upon Changes in Capitalization. The number of Units subject to this
Agreement shall be proportionately adjusted for certain changes in the
capitalization of the Company in accordance with Section 11(a) of the Plan.    
12.   Registration of Shares Issued upon the Conversion of Units. The Company
shall use commercially reasonable efforts to ensure that the shares of Common
Stock issuable upon the conversion of Units subject to this Agreement have been
registered pursuant to an effective Registration Statement on Form S-8.

END OF AGREEMENT

EXHIBIT A

PAC-WEST TELECOMM, INC.

Performance Unit Beneficiary Designation

In the event of my death prior to the settlement of my currently outstanding or
subsequently issued performance units (the “Units”) under any existing or
subsequently adopted stock incentive plan of Pac-West Telecomm, Inc. or its
successor in interest (the “Company”) (whether adopted by the Company or assumed
by the Company in connection with a merger, acquisition or other similar
transaction) or issued to me by the Company outside of any such stock plan, and
in lieu of disposing of my interest, if any, in the Units at the time of my
death by my will or the laws of intestate succession, I hereby designate the
following persons as Primary Beneficiary(ies) and Contingent Beneficiary(ies) of
my interest in the Units:

     Primary Beneficiary(ies) (Select only one of the three alternatives)

     
      (a) Individuals and/or Charities
  % Share
 
   
Name ____________________________________________________________
  _____________
 
   
Address
   
 
   
Name ____________________________________________________________
  _____________
 
   
Address
   
 
   
Name ____________________________________________________________
  _____________
 
   
Address
   
 
   
Name ____________________________________________________________
  _____________
 
   
Address
   
 
   
     (b) Residuary Testamentary Trust
   

 



--------------------------------------------------------------------------------



 



     
Exhibit 10.78
  Page 8 of 10

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

     (c) Living Trust

________________________________________________________________ (or any
successor), as Trustee of the
(print name of present trustee)

 

________________________________________________________________ Trust, dated
________________________
(print name of trust) (fill in date trust was established)

Contingent Beneficiary(ies) (Select only one of the three alternatives)

     
      (a) Individuals and/or Charities
  % Share
 
   
Name ____________________________________________________________
  _____________
 
   
Address
   
 
   
Name ____________________________________________________________
  _____________
 
   
Address
   
 
   
Name ____________________________________________________________
  _____________
 
   
Address
   
 
   
Name ____________________________________________________________
  _____________
 
   
Address
   
 
   
     (b) Residuary Testamentary Trust
   

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

     (c) Living Trust

In trust, to the trustee of the trust named as the beneficiary of the residue of
my probate estate.

________________________________________________________________ (or any
successor), as Trustee of the
(print name of present trustee)

 

________________________________________________________________ Trust, dated
________________________
(print name of trust) (fill in date trust was established)



--------------------------------------------------------------------------------



 



     
Exhibit 10.78
  Page 9 of 10

Should all the individual Primary Beneficiary(ies) fail to survive me or if the
trust named as the Primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the Contingent Beneficiary(ies) shall be entitled to my interest in the
Units for the shares indicated. Should any individual beneficiary fail to
survive me or a charity named as a beneficiary no longer exist at my death, such
beneficiary’s share shall be divided among the remaining named Primary or
Contingent Beneficiaries, as appropriate, in proportion to the percentage shares
I have allocated to them. In the event that no Individual Primary
Beneficiary(ies) or Contingent Beneficiary(ies) survives me, no trust (excluding
a residuary testamentary trust) or charity named as a Primary Beneficiary or
Contingent Beneficiary exists at my death, and no will of mine containing a
residuary trust is admitted to probate within six months of my death, then my
interest in the Units shall be disposed of by my will or the laws of intestate
succession, as applicable.

This Beneficiary Designation is effective regardless of whether I have deferred
receipt of any or all of the Units. This Beneficiary Designation is effective
until I file another such designation with Pac-West Telecomm, Inc. Any previous
Beneficiary Designations are hereby revoked.

     
Submitted by:
  Accepted by:
 
   
Grantee Grantee’s Spouse
  Pac-West Telecomm, Inc.
 
   
(Signature)
  By:
 
   
 
  Its:
 
   
Date:
  Date:

Spousal Consent for Units that are Community Property (necessary if separate
beneficiary designation is not filed by Spouse):

I hereby consent to this Beneficiary Designation and agree that this designation
of beneficiaries provided herein shall apply to my community property interest
in the Units. This consent does not apply to any subsequent Beneficiary
Designation which may be filed by my spouse. This consent may be revoked by me
at any time, whether by filing a Beneficiary Designation disposing of my
interest in the Units or by filing a written notice of revocation with the
Company.

 

__________________________________________________________
(Signature of Spouse)

 

Date: __________________________

 

Spousal Consent for Units that are not Community Property (necessary if
beneficiary is other than Spouse):

 



--------------------------------------------------------------------------------



 



     
Exhibit 10.78
  Page 10 of 10

I hereby consent to this Beneficiary Designation. This consent does not apply to
any subsequent Beneficiary Designation which may be filed by my spouse.

__________________________________________________________
(Signature of Spouse)

 

Date: __________________________

 